Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00225-CV

                                       Robert Ray ROBERTS,
                                              Appellant

                                                  v.

                                    NEW COMFORT HOMES,
                                          Appellee

                      From the County Court at Law No. 4, Bexar County, Texas
                                  Trial Court No. 2018CV01797
                            Honorable Sarah E. Garrahan, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 1, 2018

DISMISSED

           Appellant’s brief was due on June 21, 2018. Neither the brief nor a motion for extension

of time has been filed. Therefore, we ordered appellant to file, on or before July 23, 2018, his

appellant’s brief and a written response reasonably explaining (1) his failure to timely file the brief,

and (2) why appellee was not significantly injured by his failure to timely file a brief. We warned

that if appellant failed to file a brief and the written response by the date ordered, we would dismiss

the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellant failed to respond to our
                                                                                 04-18-00225-CV


order. Therefore, we dismiss this appeal for want of prosecution. Costs of appeal are taxed against

appellant.

                                                 PER CURIAM




                                               -2-